DENY and Opinion Filed December 6, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01143-CV

                        IN RE JADA WATSON, Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-07717

                        MEMORANDUM OPINION
        Before Chief Justice Burns and Justices Partida-Kipness and Smith
                       Opinion by Justice Partida-Kipness
      Relator Jada Watson brings this original proceeding to challenge the

designation of an unknown driver as a responsible third party in her personal injury

suit. Relator disputes whether the real parties’ allegations—that relator’s injuries

“are the result” of the unknown driver’s “criminal” conduct of committing a “hit-

and-run”—are sufficient to give fair notice of a claim that the unknown driver’s

criminal act caused relator’s injury. See TEX. CIV. PRAC. & REM. CODE § 33.004(j);

In re YRC Inc., 646 S.W.3d 805, 809 (Tex. 2022) (orig. proceeding).

      “Mandamus relief is warranted when a trial court clearly abuses its discretion

and the relator has no adequate remedy by appeal.” YRC, 646 S.W.3d at 808. After

reviewing the petition and the mandamus record, we conclude relator has not shown
she is entitled to the relief requested. See In re Windstar Trucking, LLC, No. 08-21-

00001-CV, __S.W.3d__, __, 2022 WL 3699963, at *3 (Tex. App.—El Paso Aug.

26, 2022, orig. proceeding).

      Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

CIV. P. 52.8(a).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE
221143F.P05




                                        –2–